DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US8,302,796).
Regarding claim 1, Johnson teaches a utility enclosure apron (Fig. 1) comprising a looped member (12) having a lightweight material encased within a concrete material (column 4, line 14) such that the lightweight material is surrounded on all sides by the concrete material (Fig. 1), the looped member having a top surface (in the below annotated Fig. 1), a bottom surface (in the below annotated Fig. 1), an outer edge (in the below annotated Fig. 1) between the top surface and the bottom surface, a center 
Regarding claim 4, the lightweight filler material is encased within the looped member adjacent the bottom surface (Fig. 1).
Regarding claim 5, the lightweight filler material is encased within the looped member along the entire looped member or partially along the looped member (Fig. 1).
Regarding claim 6, wherein the top surface is tapered from the inner edge to the outer edge (Fig. 1).
Regarding claim 8, wherein the concrete material comprises one of, solid concrete, polymer concrete or a polymer concrete reinforced with fiberglass (column 4, line 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Clayton et al (Clayton) (US6,044,604).
Regarding claims 2-3, Johnson DIFFERS in that it does not disclose the lightweight material comprises a lightweight foam block.  Attention, however is directed to Clayton which discloses a concrete material with a foam core (Fig. 1).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ a concrete material with a foam core, in order to use an alternative durable composite material.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 9-20 are allowable.  Regarding claim 9, the prior art discloses the claim in part, however, the prior art does not disclose the claim, as being obvious, as a whole.  Regarding claim 17, the prior art discloses the claim in part, however, the prior art does not disclose the claim, as being obvious, as a whole.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    855
    852
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736